NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              SHANI R., Appellant,

                                         v.

      DEPARTMENT OF CHILD SAFETY, R.H., J.H., A.H., Appellees.

                              No. 1 CA-JV 22-0051
                                FILED 12-8-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD534266
                  The Honorable Julie Ann Mata, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Ed Johnson PLLC, Peoria
By Edward D. Johnson
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                         SHANI R. v. DCS, et al.
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann1 joined.


P A T O N, Judge:

¶1           Shani R. (“Mother”) appeals the superior court’s order
adjudicating her three children dependent. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             As relevant here, Mother has three children: twins R.H. and
J.H., born in 2005, and A.H., born in 2007. Some years prior to the current
dependency, R.H. and J.H. were diagnosed with attention-deficit
hyperactivity disorder (“ADHD”) and prescribed medication. R.H. was
also diagnosed with bipolar and impulse-control disorders, and J.H. with
dyslexia.

¶3            Starting in 2019, the Department of Child Safety (“DCS”)
received reports about frequent altercations between Mother and the
children. During one investigation, DCS learned that Mother and the
children’s stepfather often kicked R.H. out of the home. Although R.H.
usually stayed with friends when this occurred, he had also reportedly
“spent a day or two sleeping in a park.” In January 2020, Mother described
R.H. as “out of control” and asked DCS to immediately remove him.
Instead, he remained in the home, and DCS provided the family with in-
home services, including behavioral health services and medication
management.



1 Judge Peter B. Swann was a sitting member of this court when the matter
was assigned to this panel of the court. He retired effective November 28,
2022. In accordance with the authority granted by Article 6, Section 3, of
the Arizona Constitution and pursuant to A.R.S. § 12-145, the Chief Justice
of the Arizona Supreme Court has designated Judge Swann as a judge pro
tempore in the Court of Appeals for the purpose of participating in the
resolution of cases assigned to this panel during his term in office.



                                    2
                           SHANI R. v. DCS, et al.
                            Decision of the Court

¶4          Six months later, however, R.H. got into an altercation with
Mother and her new live-in boyfriend. During this fight, R.H. pointed a
loaded gun at his head, threatened to kill himself, and was hospitalized.
Because Mother was still unable to handle R.H.’s aggressive behaviors, he
moved to a therapeutic group home for several months before returning
home.

¶5             In May 2021, DCS learned that A.H. threatened to kill herself
with scissors during an argument with Mother. A.H. was then admitted to
a psychiatric hospital for suicidal ideations, where she reported that Mother
“hit her in the face several times with a closed fist.” A.H. later recanted this
statement, explaining that Mother only attempted to hit her. When A.H.
was discharged a few days later, Mother agreed to continue her outpatient
treatment, including individual therapy. According to A.H., however,
Mother refused to give her the phone to call for scheduled counseling.
Mother denied this, stating that A.H. simply refused to participate.

¶6            Four months later, Mother called the police after she and the
children “got into it” about a television that the twins had taken from her
home. According to Mother, R.H. tried to hit her with a bench, and A.H.
hit Mother’s car with a chair. Mother told police she did not want R.H. or
A.H. in the home anymore and wanted to press charges against them for
the damage to her car. Police reviewed home video of the incident which
showed no one had thrown any chairs at Mother’s car.

¶7           DCS received reports that during the altercation, Mother hit
R.H. with a metal bar, hit A.H., and told R.H. and A.H. they could not come
back home. R.H. appeared at school the next day wearing pajamas. Mother
later acknowledged that she had prohibited A.H. from letting her brother
back in the home, which is consistent with both R.H.’s claim that Mother
had kicked him out of the house and his appearance at school the next
morning in pajamas.

¶8              Mother denied hitting the children but told the DCS
investigator she was struggling with severe anxiety and depression and
described the home situation as “the same”— that she was “trying to . . .
instill discipline in ‘unruly ass kids,’ and [w]hen they do not get their way,
she gets a visit[] from DCS.” DCS reported Mother asked DCS to take
custody of them because she did not know what else to do about their
behaviors and was unable to manage them. DCS further reported that
Mother refused in-home services, and stated that she is not the problem.
Mother signed a form consenting to the removal of the children by DCS,
and DCS placed them in a kinship placement.


                                       3
                           SHANI R. v. DCS, et al.
                            Decision of the Court

¶9             About a week later, A.H. reported that Mother had hit her
during the altercation, explaining it was the third or fourth time, though the
first time she had hit Mother back. She explained that Mother “always hits
me in the face,” with either an open hand or closed fist. DCS petitioned the
court to adjudicate the children dependent. It then referred Mother for
supervised visits and asked her to complete parenting classes in the
community.       Mother attended about half of the visits before the
dependency adjudication and completed a parenting class.

¶10           Meanwhile, the relative notified DCS he could no longer care
for the children. At that time, Mother told the case manager she wanted
J.H. placed in her home and R.H. and A.H. moved to group homes. The
next day, Mother told the case manager she wanted all three children
returned to her. DCS moved them to group homes. Although R.H. and J.H.
demonstrated aggressive behaviors there, staff reported it was not severe,
and the twins excelled in the home’s behavior-reward system. A.H. had no
behavioral issues and likewise excelled in the behavior-reward system.

¶11          Just before the dependency hearing, Mother began the
Nurturing Parenting Program, and the children began behavioral-health
services. After a hearing, the superior court adjudicated the children
dependent, finding “that [M]other failed to provide for the children’s basic
needs.” It declined to adjudicate the children dependent, however, based
on DCS’s allegations of Mother’s unaddressed mental health or domestic
violence. Mother appealed. This Court has jurisdiction under A.R.S. § 8-
235(A).

                               DISCUSSION

¶12            Mother first argues that the superior court’s single factual
finding was insufficient because it failed to specify which of the children’s
needs she did not meet. The sufficiency of factual findings is a mixed
question of law and fact that this Court reviews de novo. Francine C. v. Dep’t
of Child Safety, 249 Ariz. 289, 296, ¶ 14 (App. 2020). The superior court must
state in its order the specific “factual basis for the dependency.” A.R.S.
§ 8-844(C)(1)(a)(ii); Ariz. R.P. Juv. Ct. 338(h)(4). Factual findings must be
sufficient to allow this Court to “determine exactly which issues were
decided and whether the lower court correctly applied the law.” Francine
C., 249 Ariz. at 295–96, ¶ 13 (citation omitted).

¶13           At a minimum, the superior court must make “at least one
factual finding sufficient to support each . . . conclusion[] of law,” including
all “the ultimate facts . . . necessary to resolve the disputed issues.” Ruben



                                       4
                           SHANI R. v. DCS, et al.
                            Decision of the Court

M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz., 236 240–41, ¶¶ 22, 25 (App. 2012)
(citation omitted) (analyzing similar statutory and rule-based requirements
for termination hearings). Compare A.R.S. § 8-538(A) and Ariz. R.P. Juv. Ct.
353(h)(2)(A) (findings requirements after termination hearings) with A.R.S.
§ 8-844(C)(1)(a)(2) and Ariz. R.P. Juv. Ct. 338(h)(4) (similar requirements
after dependency hearings). Insufficient facts are those so lacking in detail
that the appellate court must “search the record to uncover ultimate facts
the court may have relied upon” or to guess about the process by which the
court reached its decision. Logan B. v. Dep’t of Child Safety, 244 Ariz. at
538–39, ¶¶ 17–19. The level of detail required for proper review varies with
the complexity of the legal issues. Ruben M., 230 Ariz. at 241, ¶¶ 25–27.
When the grounds for the court’s judgment are simple and straightforward,
more summary findings are sufficient. See id. at 241, ¶ 27.

¶14          Here, the court’s single factual finding that “[M]other failed
to provide for the children’s basic needs,” is sufficient to support the
dependency adjudication. The finding identifies the court’s basis for the
dependency and allows this Court to determine, with the support of the
record, whether the superior court correctly applied the law.

¶15            Mother contends the court needed to specify which of the
children’s needs she did not meet, but the basic needs a court considers are
listed in the dependency statute: “proper and effective parental care and
control,” A.R.S. § 8-201(15)(a)(i), and “the necessities of life, including
adequate food, clothing, shelter or medical care,” id. § 8-201(15)(a)(ii). See
Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 451–52, ¶ 19 (App. 2007)
(“[W]e affirm the trial court’s order if the facts at trial support the trial
court’s findings whether or not each supportive fact is specifically called
out by the trial court in its findings.”) (citing State v. Smith, 123 Ariz. 243,
247 (1979)). The universe of needs is therefore narrow enough to allow for
appellate review.

¶16           Turning to the merits, the primary consideration in any
dependency action is the best interests of the child. See Willie G. v. Ariz.
Dep’t of Econ. Sec., 211 Ariz. 231, 235, ¶ 21 (App. 2005). Accordingly, the
superior court is vested with substantial discretion, Ariz. Dep’t of Econ. Sec.
v. Superior Ct., 178 Ariz. 236, 239 (App. 1994), and we will not disturb its
dependency finding unless there is no reasonable evidence in the record to
support it. Willie G., 211 Ariz. at 235, ¶ 21. The superior court is “in the best
position to weigh the evidence, judge the credibility of the parties, observe
the parties, and make appropriate factual findings.” Pima Cty. Dependency
Action No. 93511, 154 Ariz. 543, 546 (App. 1987). This Court therefore views
the evidence and reasonable inferences from the evidence in a light most


                                       5
                           SHANI R. v. DCS, et al.
                            Decision of the Court

favorable to sustaining the superior court’s order and will not substitute its
judgment for that of the superior court. Maricopa Cty. Juv. Action No. JD-
5312, 178 Ariz. 372, 376 (App. 1994); see also Pima Cty. Juv. Action No. 118537,
185 Ariz. 77, 79 (App. 1994) (“It was for [the superior] court, not this court,
to assess [witness] credibility.”).

¶17           A court must determine whether a child is dependent by a
preponderance of the evidence. A.R.S. § 8-844(C)(1). A dependent child is
one “[i]n need of proper and effective parental care and control and who
has no parent or guardian . . . willing to exercise or capable of exercising
such care and control.” A.R.S. § 8-201(15)(a)(i). “Control” is “[p]ower or
authority to manage, direct, superintend, restrict, regulate, direct, govern,
administer, or oversee.” Control, Black’s Law Dictionary (4th ed. 1951).
“Care” is “[a]ttention . . .; custody . . .; watchfulness.” Care, Black’s Law
Dictionary (4th ed. 1951). The superior court must make its dependency
determination “based upon the circumstances existing at the time of the
adjudication hearing.” Shella H. v. Dep’t of Child Safety, 239 Ariz. 47, 50,
¶ 12 (App. 2016).

¶18            Mother argues that (1) insufficient evidence supports the
dependency order, (2) she agreed only to a temporary, voluntary placement
which cannot support a dependency under A.R.S. § 8-806(G), Ariz. Rev.
Stat., and (3) because she was afraid for her own health and welfare, A.R.S.
§ 8-201.01(B) prevents a neglect finding.

¶19            There is no doubt that the children sometimes exhibited
difficult and threatening behaviors towards Mother. The case manager
testified that even after the family received services, however, Mother was
unable to address conflict without escalating herself and the children “to
the point of physical altercations between them.” The record shows a
pattern of serious altercations in which some of the children threatened
their own lives. Further, Mother was unable to ensure the children
consistently receive their medication and behavioral-health services.
Despite this hostile dynamic, Mother regularly denied responsibility for the
issues in the home and refused to keep the children in the home.

¶20           In the current dependency, Mother signed a consent form
giving DCS temporary custody, which stated she was “unable or unwilling
to perform essential parental responsibilities,” and at least one child was
“actively endangering [him]self or others and the caregiver cannot or will
not control the child’s behavior or arrange or provide necessary care.” By
Mother’s own admissions at that time, she was unable to exert appropriate




                                       6
                          SHANI R. v. DCS, et al.
                           Decision of the Court

control over the children. She also refused to keep the children in the home,
and by doing so, was unwilling to meet their basic needs.

¶21           Reasonable evidence also supports a finding that Mother
remained unable to properly supervise the children at the time of the
dependency hearing. At trial, Mother testified that she was ready to have
the children home. When asked what had changed, however, Mother
stated simply that DCS had taken too long to implement services.
Nevertheless, she acknowledged that progress in services would make the
children’s behaviors more manageable for her. And the case manager
opined that neither Mother nor the children had made sufficient progress
yet. Further, as late as two months before the dependency hearing, Mother
had asked DCS to place some of the children in group homes, indicating
she was not yet ready to properly supervise them.

¶22            Mother next argues she is insulated from the court’s
dependency finding by A.R.S. § 8-806(G), which states a “voluntary
placement does not constitute . . . dependency. . . .” Mother claimed for the
first time at trial that she had consented only to a ninety-day voluntary
placement. But there is no voluntary placement agreement in the record,
see A.R.S. § 8-806(D), and the consent form Mother signed granting DCS
temporary custody contains no indication that the parties intended the out-
of-home placement to last only ninety days, see A.R.S. § 8-821. Mother’s
argument is therefore unavailing.

¶23           Because the superior court’s factual finding is sufficient to
support the dependency adjudication under A.R.S. § 8-201(15)(a)(i)–(ii), we
do not address Mother’s neglect argument. See State v. Carlson, 237 Ariz.
387, ¶ 7 (2015) (“We will affirm the trial court’s ruling if the result was
legally correct for any reason.” (citation omitted)).

                              CONCLUSION

¶24          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



                                        7